ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 24, 1969 (224 So.2d 718) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 28, 1970 (231 So.2d 201) and mandate dated February 13, 1970, reversed this court’s judgment of affirmance and remanded the cause for disposition not inconsistent with the opinion and judgment of the Supreme Court of Florida;
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this *870cause on July 10, 1969 is withdrawn, the majority opinion and judgment of this court filed June 24, 1969 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the partial summary judgment on liability of the circuit court appealed from is reversed and the cause is remanded for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules), 32 F.S.A.